                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: DIISOCYANATES                                )       Master Docket Misc. No. 18-1001
ANTITRUST LITIGATION                                )
                                                    )       MDL No. 2862
This Document Relates to:                           )
All Cases                                           )


AMBROSE, United States Senior District Judge

                                    MEMORANDUM ORDER

       Pending before the court is Plaintiffs’ Motion for Production of Documents Previously

Produced to Department of Justice. (ECF No. 138). Briefing by all parties is complete, and the

issue is now ripe for review. Upon review of the same and after careful consideration, Plaintiffs’

Motion (ECF No. 138) is granted for the following reasons: 1) the documents requested are

relevant and limited to documents already produced to government agencies; 2) the cost of

production and the burden of producing the records should be minimal due to the previous

production; and 3) efficiency and economy is best served by production at this time.

       THEREFORE, this 15th day of January, 2019, it is ordered that Defendants shall produce

to Plaintiffs by Tuesday, January 22, 2019, any documents that they previously produced to the

Antitrust Division of the Department of Justice, or any other governmental agency, pursuant to

any investigation into price-fixing in the diisocynates market, along with any subpoena issued by

the government agency and any agreement or other document that limited the scope of such

subpoena. Plaintiffs agree that any documents produced shall only be reviewed by attorneys and

the information shall remain confidential pursuant to a protective order agreed to by the parties

until otherwise ordered by the court.

                                             BY THE COURT:




                                             Donetta W. Ambrose
                                             United States Senior District Judge
